Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Claims 1-20 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed April 26, 2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 9, 10, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (Korea Patent Application Publication KR 2017024182A). 

Regarding Claim 1 (Currently Amended), Kim teaches a display device (par [0022] display device 100) comprising: 
a first display area including a plurality of first pixel areas (par [0057] area OA in Fig. 11 comprises a plurality of pixel areas R, G, B); 
a second display area including a plurality of second pixel areas and a plurality of transmission areas (par [0057] area TA in Fig. 11 comprises a plurality of pixels areas R, G, B and transparent areas shown in white); 
a plurality of pixels arranged in a matrix form in the first and second display areas (par [0078] Fig. 11 the pixels are arranged in a matrix form [rows and columns] in the areas OA and TA); and 
a first signal line and a second signal line disposed to correspond to each of pixel columns in the plurality of pixels (par [153,154] Fig. 11 each column comprising RGB sub-pixels in a row direction is provided with the signal lines DL2r, DL2g, and DL2b, one of which may be designated as a first, and another of which may be designated as a second, signal line), 
wherein in each of the pixel columns, 
a number of pixels overlapping one of the first and second signal lines is greater than a number of pixels overlapping a remaining one of the first and second signal lines (Fig. 11, only one of the signal lines DL2r, DL2g, and DL2b associated with a “column” in the first display area OA is routed in the second display area TA; e.g. in the first column, only the signal line DL2r1 is routed in the second display area, and it is construed to be designated the first signal line in that column; another signal line may be construed to be designated the second signal line in that column; e.g. in the first column, the signal line DL2g1 is routed only in the first display area, and it is construed to be designated the second signal line in that column; thus, the first signal line in each column, which routes in both first and second display areas, overlaps a greater number of pixels than the second signal line, which routes in only the first display area), and 
wherein two pairs of the first and second signal lines correspond to each pair of contiguous pixel columns in the first display area (Fig 11 two pairs of signal lines designated as described above as first and second signal lines correspond to each pair of contiguous columns as described above [each column comprising RGB sub-pixels in a row direction]).


Regarding Claim 2 (Original), Kim teaches the display device of claim 1, wherein the first and second signal lines are disposed in the first display area in each of the pixel columns (par [153,154] Fig. 11 each column comprising RGB sub-pixels in a row direction in the first display area OA is provided with the signal lines DL2r, DL2g, and DL2b, one of which may be designated as a first, and another of which may be designated as a second, signal line).

Regarding Claim 4 (Original), Kim teaches the display device of claim 1, wherein the first and second signal lines are data lines transmitting a data signal (par [153,154] Fig. 11 each column comprising RGB sub-pixels in a row direction is provided with the signal lines DL2r, DL2g, and DL2b, one of which may be designated as a first, and another of which may be designated as a second, signal line, the signals lines data lines transmitting data voltage signals).

Regarding Claim 5 (Original), Kim teaches the display device of claim 1, wherein each of the plurality of second pixel areas includes at least one pixel electrode, and the plurality of transmission areas do not include a pixel electrode (Kim Fig 11 shows such).

Regarding Claim 9 (Original), Kim teaches the display device of claim 1, wherein a size of at least one of the plurality of transmission areas is larger than that of each of the plurality of second pixel areas (Kim Fig 11 shows such).

Regarding Claim 10 (Original), Kim teaches the display device of claim 1, wherein each of the plurality of second pixel areas includes at least one of a red pixel, a green pixel, and a blue pixel (Kim Fig 11 shows such).

Regarding Claim 13 (Original), Kim teaches the display device of claim 1, further comprising an optical member overlapping the second display area (par 0060 Fig 3 module 120 may be a camera module 121 overlapping area 211 of area OA, camera 121 construed as an optical member; e.g. cameras typically include optical elements comprising lenses, see e.g. Evans US 9870024 Fig 3 col 1 lines 63-65).

Regarding Claim 14 (Currently Amended), Kim teaches a display device (par [0022] display device 100) comprising: 
a first display area including a plurality of first pixel areas (par [0057] area OA in Fig. 11 comprises a plurality of pixel areas R, G, B); 
a second display area including a plurality of second pixel areas and a plurality of transmission areas (par [0057] area TA in Fig. 11 comprises a plurality of pixels areas R, G, B and transparent areas shown in white); 
a plurality of pixels arranged in a matrix form in the first and second display areas (par [0078] Fig. 11 the pixels are arranged in a matrix form [rows and columns] in the areas OA and TA); 
a plurality of scan lines extending in a first direction in the first and second display areas (Figs 2c,5 lines connecting gates 530 extend in subpixel row direction in areas 212 and 222; such an arrangement is well-known); 
a first signal line and a second signal line extending in a second direction crossing the first direction in the plurality of pixels and overlapping each pixel column of a plurality of pixel columns (par [153,154] Fig. 11 each column comprising RGB sub-pixels in a row direction is provided with the signal lines DL2r, DL2g, and DL2b, one of which may be designated as a first, and another of which may be designated as a second, signal line, extending in a second, column direction crossing the first, row direction and overlapping each pixel column of a plurality of pixel columns as defined in this citation); and
an optical member overlapping the second display area (par 0060 Fig 3 module 120 may be a camera module 121 overlapping area 211 of area OA, camera 121 construed as an optical member; e.g. cameras typically include optical elements comprising lenses, see e.g. Evans US 9870024 Fig 3 col 1 lines 63-65), 
wherein in each of the pixel columns, number of pixels overlapping one of the first and second signal lines is greater than a number of pixels overlapping a remaining one of the first and second signal lines (Fig. 11, only one of the signal lines DL2r, DL2g, and DL2b associated with a “column” in the first display area OA is routed in the second display area TA; e.g. in the first column, only the signal line DL2r1 is routed in the second display area, and it is construed to be designated the first signal line in that column; another signal line may be construed to be designated the second signal line in that column; e.g. in the first column, the signal line DL2g1 is routed only in the first display area, and it is construed to be designated the second signal line in that column; thus, the first signal line in each column, which routes in both first and second display areas, overlaps a greater number of pixels than the second signal line, which routes in only the first display area), and 
wherein two pairs of the first and second signal lines correspond to each pair of contiguous pixel columns in the first display area (Fig 11 two pairs of signal lines designated as described above as first and second signal lines correspond to each pair of contiguous columns as described above [each column comprising RGB sub-pixels in a row direction]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 8, 15, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Korea Patent Application Publication KR 2017024182A) in view of Yang et al. (China Patent Application Publication CN 107194321, referencing translation per U.S Patent Application Publication 20200019747 A1, hereinafter “Yang”).

Regarding Claim 3 (Original), Kim teaches the display device of claim 1. However, Kim appears not to expressly teach wherein the plurality of second pixel areas and the plurality of transmission areas are arranged in a checkerboard pattern in the second display area.
Yang teaches wherein the plurality of second pixel areas and the plurality of transmission areas are arranged in a checkerboard pattern in the second display area (par 0051 Fig 10 the embodiment shows a checkerboard arrangement of the pixels and transmission areas in the second display area).
Kim and Yang are analogous art as they each pertain to displays with transmission areas. It would have been obvious to a person of ordinary skill in the art to modify the display of Kim with the inclusion of the checkboard pattern of Yang. The motivation would have been in order to provide an edge fingerprint area with easier scan line routing and high light transmittance (Yang par 0051).

Regarding Claim 8 (Original), Kim teaches the display device of claim 1. However, Kim appears not to expressly teach wherein sizes of the plurality of second pixel areas and sizes of the plurality of transmission areas are the same.
Yang teaches wherein sizes of the plurality of second pixel areas and sizes of the plurality of transmission areas are the same (Yang par 0043 Fig 5 teaches each transmission area has the size of a pixel).
Kim and Yang are analogous art as they each pertain to displays with transmission areas. It would have been obvious to a person of ordinary skill in the art to modify the display of Kim with the inclusion of the pixel and transmission area sizes of Yang. The motivation would have been in order to provide a pixel arrangement density of 50% in the fingerprint area according to design need (Yang par 0043).

Regarding Claim 15 (Original), Kim teaches the display device of claim 14. However, Kim appears not to expressly teach wherein the plurality of second pixel areas and the plurality of transmission areas are alternately disposed in the first direction and the second direction one by one.
Yang teaches wherein the plurality of second pixel areas and the plurality of transmission areas are alternately disposed in the first direction and the second direction one by one (par 0051 Fig 10 the embodiment shows a checkerboard arrangement of the pixels and transmission areas in the second display area).
Kim and Yang are analogous art as they each pertain to displays with transmission areas. It would have been obvious to a person of ordinary skill in the art to modify the display of Kim with the inclusion of the checkboard pattern of Yang. The motivation would have been in order to provide an edge fingerprint area with easier scan line routing and high light transmittance (Yang par 0051).

Regarding Claim 16 (Original), Kim as modified teaches the display device of claim 15, wherein each of the plurality of second pixel areas includes at least one pixel electrode, and the plurality of transmission areas do not include a pixel electrode (Kim Fig 11 shows such).

Regarding Claim 19 (Original), Kim as modified teaches the display device of claim 15, wherein sizes of the plurality of second pixel areas and sizes of the plurality of transmission areas are the same (Yang par 0043 Fig 5 teaches each transmission area has the size of a pixel).

Regarding Claim 20 (Original), Kim as modified teaches the display device of claim 15, wherein a size of at least one of the plurality of transmission areas is larger than that of each of the plurality of second pixel areas (Kim Fig 11 shows such).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Korea Patent Application Publication KR 2017024182A) in view of Wang (U.S. Patent Application Publication 20170371213 A1).

Regarding Claim 6 (Original), Kim teaches the display device of claim 5. However, Kim appears not to expressly teach wherein the second display area includes a plurality of scan lines and a voltage line disposed in a same layer as the at least one pixel electrode, and the voltage line includes a portion which overlaps at least one of the plurality of scan lines and extends side by side therewith in at least one of the plurality of transmission areas.
	Wang teaches an OLED device
	wherein the second display area includes a plurality of scan lines and a voltage line disposed in a same layer as the at least one pixel electrode (Wang par 0036
teaches that the scan lines, read lines construed as a “voltage line” and pixel electrode
in the fingerprint region may be formed on the same layer), and
	the voltage line includes a portion which overlaps at least one of the plurality of
scan lines and extends side by side therewith in at least one of the plurality of
transmission areas (such layout would be an obvious option for one of skill in the art).
	Kim and Wang are analogous art as they each pertain to display devices. It
would have been obvious to a person of ordinary skill in the art to modify the display
device of Kim with the inclusion of the wiring of Wang. The motivation would have
been that to provide improved transmissivity of the transmission area.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (Korea Patent Application Publication KR 2017024182A) in view of Yang et al. (China Patent Application Publication CN 107194321, referencing translation per U.S Patent Application Publication 20200019747 A1, hereinafter “Yang”) and further in view of Wang (U.S. Patent Application Publication 20170371213 A1).

Regarding Claim 17 (Original), Kim as modified teaches the display device of claim 16. However, Kim as modified appears not to expressly teach wherein the second display area includes a plurality of scan lines and a voltage line disposed in the same layer as the at least one pixel electrode, and the voltage line of the transmission area includes a portion which overlaps at least one of the plurality of scan lines and extends side by side therewith.
	Wang teaches an OLED device
	wherein the second display area includes a plurality of scan lines and a voltage line disposed in a same layer as the at least one pixel electrode (Wang par 0036
teaches that the scan lines, read lines construed as a “voltage line” and pixel electrode
in the fingerprint region may be formed on the same layer), and
	the voltage line includes a portion which overlaps at least one of the plurality of
scan lines and extends side by side therewith in at least one of the plurality of
transmission areas (such layout would be an obvious option for one of skill in the art).
	Kim, Yang, and Wang are analogous art as they each pertain to display devices. It would have been obvious to a person of ordinary skill in the art to modify the display device of Kim/Yang with the inclusion of the wiring of Wang. The motivation would have been that to provide improved transmissivity of the transmission area.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Korea Patent Application Publication KR 2017024182A) in view of Premutico et al. (U.S. Patent Application Publication 20140139458 A1, hereinafter “Premutico”).

Regarding Claim 11 (Original), Kim teaches the display device of claim 10. However, Kim appears not to expressly teach wherein each of the plurality of second pixel areas includes one red pixel, one blue pixel, and two green pixels.
Premutico teaches wherein each of the plurality of second pixel areas includes one red pixel, one blue pixel, and two green pixels (Premutico par 0086 each pixel region may include one or more additional sub-regions; RGBG configurations are well known as a design choice, e.g. see Peana 20160217765).
Kim and Premutico are analogous art as they each pertain to display devices with first and second display areas. It would have been obvious to a person of ordinary skill in the art to modify the display device of Kim with the inclusion of the sub-regioned pixel configuration of Premutico. The motivation would have been that the RGBG configuration can create a color display with one third fewer sub-pixels than a traditional RGB configuration but with the same measured luminance display resolution (Peana par 0021).


Regarding Claim 12 (Original), Kim teaches the display device of claim 10. However, Kim appears not to expressly teach wherein the second display area displays a single color.
Premutico teaches wherein the second display area displays a single color (Premutico par 0059 each pixel region in the second or any display area may comprise only monochrome emission devices as a design choice).
Yang and Premutico are analogous art as they each pertain to display devices with first and second display areas. It would have been obvious to a person of ordinary skill in the art to modify the display device of Yang with the inclusion of the sub-regioned pixel configuration of Premutico because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, the pixel devices of Yang and the single color pixel devices of Premutico perform the same general and predictable function, the predictable function being switching light for display. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of the pixel devices of Yang by replacing it with the single color pixel devices of Premutico. Thus, the simple substitution of one known element for another producing a predictable result renders the
claim obvious.


Allowable Subject Matter
Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 

Claim 7:

	While closest prior art Kim (KR 20170024182A) and Yang (CN 107194321/US 20200019747 A1) teach portions of the limitations of independent Claim 7, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 7, namely "wherein pixels of each of the pixel columns among the plurality of pixels are alternately connected to the first and second signal lines one by one" in combination with all other limitations of the claim and of claims on which the claim depends.

Claim 18:

While closest prior art Kim (KR 20170024182A) and Yang (CN 107194321/US 20200019747 A1) teach portions of the limitations of independent Claim 18, the prior art of record fails to teach or fairly suggest the particular limitations of independent Claim 18, namely "pixels of each of the pixel columns among the plurality of pixels are alternately connected to the first and second signal lines one by one" in combination with all other limitations of the claim and of claims on which the claim depends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK EDWARDS whose telephone number is (571)270-7731.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK EDWARDS/Primary Examiner, Art Unit 2624